Exhibit 10.21

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Asterisks denote omissions.

 

FIRST AMENDMENT

 

TO

 

SETTLEMENT AGREEMENT AND RELEASE

 

AMONG

 

(I) EDUCATION ONE GROUP, INC., (II) SALLIE MAE, INC., (III) SECONDARY MARKET
SERVICES, LLC , (IV) SLM EDUCATION CREDIT FINANCE CORPORATION (COLLECTIVELY,
“SALLIE MAE” OR THE “SALLIE MAE PARTIES”), (V) JPMORGAN CHASE BANK, N.A, IN ITS
CAPACITY AS SUCCESSOR BY MERGER TO BANK ONE, NATIONAL ASSOCIATION (“BANK ONE”),
AND (VI) BANK ONE EDUCATION FINANCE CORPORATION

 

RECITALS

 

A.                                   The Sallie Mae Parties, Bank One, and Bank
One Education Finance Corporation, are parties, along with others, to that
certain Settlement Agreement and Release, dated as of July 30, 2004 (the
“Settlement Agreement”), pursuant to which the Parties thereto agreed to resolve
all disputes concerning the termination of the Material Agreements, on the terms
set forth in the Settlement Agreement.

 

B.                                     The Parties to this First Amendment to
Settlement Agreement and Release (“First Amendment”) desire to amend the
Settlement Agreement relating to Custom Deal Loans, the terms of which are
incorporated herein by this reference, as hereafter set forth.

 

C.                                     The Parties to this First Amendment
further desire to amend the Settlement Agreement to reflect the satisfaction of
certain obligations relative to the Marketing Agreement and the terms of the
Settlement Agreement, as more specifically outlined herein below.

 

Capitalized terms used herein, unless otherwise defined herein, have the same
meanings as in that certain Amended and Restated ExportSS Agreement dated as of
January 1, 2000, as amended by the Settlement Agreement.

 

NOW, THEREFORE, in consideration of the Recitals, the Parties agree to amend the
Settlement Agreement as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Upon execution by authorized
representatives of all of the parties hereto, this First Amendment shall be
effective as of July 30, 2004.

 

2.                                       The first sentence in Section 6.A. of
the Settlement Agreement is hereby amended and restated to read in its entirety
as follows:

 

A.                                   The Commitment Period under the ExportSS®
Agreement, including without limitation the Amendment of January 1, 2002
relating to MBA LOAN Private Loans and LAWLOAN Private Loans (but subject to the
modifications set forth in Section 6 hereof), is hereby extended to August 31,
2008; provided, however, that the Commitment Period shall be further extended,
solely with respect to the original term of each Custom Deal with respect to the
Custom Deal Loan that is described in Section 6.E(iii) below, to coincide with
the end date of the original term of such Custom Deal.  The terms of the
ExportSS Agreement, as amended by this Settlement Agreement, shall govern with
respect to such Custom Deal Loans.  In the event that a Custom Deal with respect
to the Custom Deal Loan that is described in Section 6.E(iii) below is renewed
by Sallie Mae beyond the original term of such Custom Deal and such renewal is
reflected in a revised related letter of understanding (a “Renewed Custom
Deal”), and Bank One and the applicable EOG Related Person have agreed to Bank
One’s participation in the Renewed Custom Deal at the applicable school, it
being understood that neither party is under any obligation to agree to such
participation in a Renewed Custom Deal at any such school, then with respect to
a Custom Deal Loan subject to such Renewed Custom Deal, the Commitment Period
shall be further extended, but solely with respect to the renewal term of each
such Renewed Custom Deal with respect to the Custom Deal Loan that is described
in Section 6.E(iii) below, to coincide with the end date of the term of such
Renewed Custom Deal.  The terms of the ExportsSS Agreement, as amended by this
Settlement Agreement, shall govern with respect to such Custom Deal Loan during
the term of such Renewed Custom Deal.

 

3.                                       Section 6.E. of the Settlement
Agreement is hereby amended and restated to read in its entirety as follows:

 

E. Custom Deal Loans will include Loans made under the Act that are
(i) MBALoans, LAWLOANS, and MEDLOANS, (ii) loans made in connection with
attendance at the schools listed in Schedule 1 hereto (subject to the last two
sentences of Section 6.D(3) above), (iii) loans made in connection with
attendance at such

 

2

--------------------------------------------------------------------------------


 

other schools with respect to which Sallie Mae has agreed to provide custom loan
terms, which shall mean changes to its standard Signature Education Loan,
MBALoan private loan, LAWLOANS private loan, or MEDLOANS private loan interest
rates, terms, or credit criteria, changes to standard FFELP borrower benefits,
and/or Opportunity Loans, and such custom loan terms (as described in clause
6.E(iii) immediately above) are set forth in a letter of understanding executed
by an EOG Related Person and such applicable schools (“Custom Deal”), provided
that Bank One and such EOG Related Person have agreed to Bank One’s
participation in the Custom Deal at such school, it being understood that
neither party is under any obligation to agree to such participation in a Custom
Deal at any such school, (iv) loans made in connection with attendance at
University of Phoenix for so long as Sallie Mae has agreed to provide custom
loan terms, as described in, or that provide substantially identical benefits as
the benefits described in, Schedule 9 hereto, to specific borrowers at such
school (“University of Phoenix Custom Deal”), and (v) loans made in connection
with attendance at schools located in a particular state for so long as Sallie
Mae has agreed to provide custom loan terms, as described in, or that provide
substantially identical benefits as the benefits described in, Schedule 9 herein
to specified borrowers in such state (a “Statewide Benefit Deal”), provided that
Bank One and the applicable EOG Related Person have agreed to Bank One’s
participation in the University of Phoenix Custom Deal or in a State Wide
Benefit Deal to any or all schools within the applicable Statewide Benefit Deal
state, it being understood that neither party is under any obligation to agree
to such participation in a Statewide Benefit Deal to any or all schools within
the applicable Statewide Benefit Deal state or in the University of Phoenix
Custom Deal (in each case of sub-clauses (1) through (v) above in this
Section 6.E or collectively, “Custom Deal Loans”).  The Parties hereby
acknowledge that as of July 30, 2004 Sallie Mae provides both, but is not
obligated to continue to provide either, Statewide Benefit Deals in connection
with attendance at schools located in Louisiana, North Carolina and
Pennsylvania, as described in Schedule 9 to this Settlement Agreement and the
University of Phoenix Custom Deal.  The applicable EOG Related Persons agree
that they will not withdraw or terminate, during the course of any particular
Academic Year to take effect for or during that same Academic Year, Bank One’s
participation in a Statewide Benefit Deal or the University of Phoenix Custom
Deal in which Bank One and the applicable EOG Related Persons have agreed to
participate; provided, however, the applicable EOG Related Persons may withdraw
or terminate Bank One’s participation in

 

3

--------------------------------------------------------------------------------


 

such a Statewide Benefit Deal or the University of Phoenix Custom Deal to take
effect for any succeeding Academic Year by giving Bank One at least sixty (60)
days advance written notice before the beginning of such succeeding Academic
Year and, provided, further, that, if Bank One participates, the applicable EOG
Related Persons may at any time and in its sole discretion amend, withdraw, or
terminate a Statewide Benefit Deal and/or the University of Phoenix Custom Deal
only if it does so for all applicable EOG Related Persons lending brands
generally.  The Commitment Period shall be extended, but solely with respect to
the term of Bank One’s participation in the applicable Statewide Benefit Deal
and/or the University of Phoenix Custom Deal, to coincide with the end date of
Bank One’s participation in such Statewide Benefit Deal and/or the University of
Phoenix Custom Deal and the terms of the ExportsSS Agreement, as amended by this
Settlement Agreement, shall govern with respect to a Statewide Benefit Deal and
the University of Phoenix Custom Deal.

 

4.                                       The second sentence in Section 7.B. of
the Settlement Agreement is hereby amended and restated to read in its entirety
as follows:

 

To effectuate the intent of this provision, Bank One and Sallie Mae agree that
Bank One shall not be obligated to pay to Sallie Mae the Net Earnings owed under
the USA LPA for the second calendar quarter of 2004 in accordance with the terms
of the USA LPA and, in turn, Sallie Mae shall not be obligated to pay to Bank
One the 50 basis point Department of Education lender fee for all Loans sold
pursuant to the USA LPA on or after August 6, 2004.

 

5.(a). As it relates to Section 2.D. of the Settlement Agreement, in
consideration of Bank One’s payment of $580,476 to Sallie Mae, Inc., the
obligations of the Bank One Related Persons with respect to the payment of
Marketing Fees, Liquidity Fees and Standby Commitment Fees with respect to
Education Loans that were disbursed prior to July 1, 2004 (the “Pre-Termination
Period EOG Fees”) are completely and forever discharged and satisfied.  The
$580,476 payment referenced herein above is referred to herein below as the
“Pre-Termination Period EOG Fees Payment”.

 

5.(b). That the calculation of the amount of the  Pre-Termination Period EOG
Fees Payment represents a compromise of an amount with respect to reconciliation
of which the parties had independently arrived at different results.

 

4

--------------------------------------------------------------------------------


 

5.(c). That as a result of the making of the Pre-Termination Period EOG Fees
Payment, the provisions of Section 5 A. of the Settlement Agreement are hereby
amended to include the Pre-Termination Period EOG Fees within the scope of the
EOG Released Claims.

 

6.                                       Schedule 5 of the Settlement Agreement
is hereby deleted in its entirety and replaced with the revised Schedule 5
attached hereto.

 

7.                                       Section 6.B. of the Settlement
Agreement is hereby modified by adding the following sentence immediately at the
end of the third sentence:

 

The Parties agree that [**] and [**] shall be deemed to be Custom Deal Loan
Schools beginning with the 2005-2006 Academic Year and that all Loans made in
the 2005-2006 and subsequent Academic Years in connection with attendance at
such schools are subject to the Purchase Price as set forth in
Section 6.D.(2) below for so long as Sallie Mae has agreed to provide custom
loan terms, as described in, or that provide substantially identical benefits as
the benefits described in, the letters of understanding applicable to each such
school, annexed hereto as Schedule 10, (provided that actual letters of
understanding are executed by an EOG Related Person and such schools), and the
Parties additionally agree that, notwithstanding anything in the ExportSS
Agreement, as amended by this Settlement Agreement, to the contrary, the
Purchase Price for Loans made in connection with attendance at the schools
listed on Schedule 3 hereof that are subject to or provided with Bank One’s or
any of its affiliates’ national PLUS Loan borrower benefits (a 3.6% credit based
on the original Principal Balance and applied to the outstanding Principal
Balance of each eligible PLUS Loan (or a cash rebate if available) after
thirty-six (36) on time payments and a .25% interest rate reduction for payments
made automatically from a checking or savings account) is (a) 100.00% of the
aggregate Principal Balance of such Loans; plus (b) 100.00% of the accrued
interest that is payable by the Borrowers; plus (c) solely for Loans that are
sold within the time frames set forth in Section 9 (Future Required Sales), a
premium equal to [**]% of the aggregate Principal Balance of such Loans.

 

Except as specifically provided for otherwise in this First Amendment, the
rights and obligations of each of the Parties under the Settlement Agreement are
unchanged.

 

5

--------------------------------------------------------------------------------


 

This First Amendment may be executed in one or more counterparts, but in such
event, each counterpart shall constitute an original and all of such
counterparts shall together constitute one instrument.  Accordingly, this First
Amendment shall become binding, notwithstanding the execution of separate
originals, one by each of the parties hereto.  Signatures hereto exchanged by
facsimile shall be binding for all purposes.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto through each of their duly authorized
representatives have hereto set their hands on this     day of March 2005.

 

JPMORGAN CHASE BANK, N.A., in
its capacity as successor by
merger to Bank One, National
Association

EDUCATION ONE GROUP, INC.

 

 

By:

  /s/ Jeffrey Levine

 

By:

/s/ Mary Eure

 

 

 

Name:

Jeffrey Levine

 

Name:

Mary Eure

 

 

 

Title:

  S.V.P

 

Title:

Secretary

 

 

 

BANK ONE EDUCATION FINANCE
CORPORATION

SALLIE MAE, INC.

 

 

By:

  /s/ Michael Getzler

 

By:

/s/ Robert S. Lavet

 

 

 

Name:

Michael Getzler

 

Name:

Robert S. Lavet

 

 

 

Title:

      Vice President

 

Title:

S.V.P. & General Counsel

 

 

 

SECONDARY MARKET SERVICES, LLC

J.P. MORGAN TRUST COMPANY,

By: Sallie Mae, Inc.,
Authorized Agent

N.A., acting as trustee and
agent for Secondary Market
Services, LLC

 

 

By:

  /s/ Robert S. Lavet

 

By:

/s/ James A. Alexander

 

 

 

Name:

Robert S. Lavet

 

Name:

James A. Alexander

 

 

 

Title:

      S.V.P. & General Counsel

 

Title:

Chief Financial Officer

 

 

 

SLM EDUCATION CREDIT FINANCE
CORPORATION

 

 

 

By: Sallie Mae, Inc.,
Authorized Agent

 

 

 

By:

  /s/ Robert S. Lavet

 

 

 

 

Name:

Robert S. Lavet

 

 

 

 

Title:

  S.V.P. & General Counsel

 

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Direct mail :

 

Summer campaign

August: $[**]

September: $[**] (est)

 

Fall campaign:

November : $[**](est.)

December:  $[**](est.)

 

Lending Tree Promotion: $[**](est) - $[**] per month

Target Promotion: $[**](est.)  - September

 

Total: $[**]

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

University of Phoenix Custom Deal Terms

 

Stafford Borrowers:

 

2% Payback @ Repay if you sign up for Manage Your Loan

4.5% Cashback after 33 on-time payments

 

PLUS Borrowers:

 

Payback - 1% Principal Reduction after 12 on-time payments and another 1%
Principal Reduction after 24 on-time payments

 

Direct Repay - 25bp interest rate reduction if you allow the payment to be
directly withdrawn from your checking account.

 

9

--------------------------------------------------------------------------------


 

Pennsylvania PAybackSM Program Term Sheet

 

Stafford Borrowers - Stafford borrowers attending Pennsylvania schools will
receive, at the beginning of repayment, a 2% credit that is based on the
original amount of each eligible Stafford loan.  To qualify for this benefit
borrowers must:

 

•                  Attend a Pennsylvania school;

•                  Enroll, prior to repayment, in Manage Your LoansSM and agree,
prior to repayment, to receive account information at a valid e-mail address.

 

Note: The PAyback program is in addition to the Sallie Mae Cash BackSM Program.

 

PLUS Borrowers - PLUS borrowers at Pennsylvania schools may receive a 2% credit
based on the original amount of each eligible PLUS loan: 1% after the first 24
scheduled monthly on time payments and another 1% after the next 24 scheduled
monthly on time payments have been made. The credit will be applied to the
eligible loan following the 24th and 48th scheduled monthly on time payments if
the borrower has met all of the eligibility criteria. To qualify, PLUS borrowers
must:

 

•                  Have a dependent child attending a Pennsylvania school;

•                  Enroll in Manage Your Loans and agree to receive Sallie Mae
account information at a valid e-mail address; and

•                  Make their first 48 scheduled monthly payments on time.

 

Note:  The PLUS PAyback Program benefit is in addition to the PLUS Direct Repay
benefit.

 

Eligible Guarantors: Any FFELP guarantor may be used. USA Funds is the preferred
guarantor.

 

10

--------------------------------------------------------------------------------


 

North Carolina PaybackSM  Program Term Sheet

 


STAFFORD LOANS - STAFFORD BORROWERS ATTENDING NORTH CAROLINA SCHOOLS WILL
RECEIVE, AT THE BEGINNING OF REPAYMENT, A 2% CREDIT THAT IS BASED ON THE
ORIGINAL AMOUNT OF EACH ELIGIBLE STAFFORD LOAN.  TO QUALIFY, THE BORROWER MUST:


 

•                  Attend a North Carolina school;

•                  Graduate;

•                  Enroll, prior to repayment, in Manage Your LoansSM and agree,
prior to repayment, to receive account information at a valid e-mail address.

 

Note: The North Carolina Payback benefit is in addition to the Sallie Mae Cash
BackSM Program benefit.

 

PLUS LOANS - PLUS BORROWERS WITH CHILDREN ATTENDING A NORTH CAROLINA SCHOOL MAY
RECEIVE A 2% CREDIT BASED ON THE ORIGINAL AMOUNT OF EACH ELIGIBLE PLUS LOAN: 1%
AFTER THE FIRST 24 SCHEDULED MONTHLY ON TIME PAYMENTS AND ANOTHER 1% AFTER THE
NEXT 24 SCHEDULED MONTHLY ON TIME PAYMENTS HAVE BEEN MADE.  THE CREDIT WILL BE
APPLIED TO THE ELIGIBLE LOAN(S) FOLLOWING THE 24TH AND 48TH SCHEDULED MONTHLY ON
TIME PAYMENTS IF THE BORROWER HAS MET ALL OF THE ELIGIBILITY CRITERIA.   TO
QUALIFY, THE BORROWER MUST:

 

•                  Have a dependent child attending a North Carolina school;

•                  Enroll in Manage Your LoansSM and agree to receive Sallie Mae
account information at a valid e-mail address; and

•                  Make their first 48 scheduled monthly payments on time.

 

Note:  The North Carolina PLUS Payback Program benefit is in addition to Direct
Repay.

 

Eligible Borrowers: Stafford and PLUS borrowers at North Carolina schools who
obtain loans through Bank One are eligible to receive these benefits.

 

Approval Requirements: For all schools in North Carolina are automatically
profiled to receive these benefits.

 

11

--------------------------------------------------------------------------------


 

Louisiana LagniappeSM  Program Term Sheet

 


STAFFORD LOANS - STAFFORD BORROWERS ATTENDING LOUISIANA SCHOOLS WILL RECEIVE, AT
THE BEGINNING OF REPAYMENT, A 1.5% CREDIT THAT IS BASED ON THE ORIGINAL AMOUNT
OF EACH ELIGIBLE STAFFORD LOAN.  TO QUALIFY, THE BORROWER MUST:


 

•                  Attend a Louisiana school;

•                  Graduate;

•                  Enroll, prior to repayment, in Manage Your LoansSM and agree,
prior to repayment, to receive account information at a valid e-mail address.

 

Note: The Louisiana Lagniappe benefit is in addition to the Sallie Mae Cash
BackSM Program benefit.

 

Eligible Borrowers: Stafford borrowers at Louisiana schools who obtain loans
through Bank One are eligible to receive these benefits.

 

Approval Requirements: For all schools in Louisiana are automatically profiled
to receive these benefits.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

[Attachment was not attached at signing.]

 

13

--------------------------------------------------------------------------------